The defendants claim that the Commissioner erred in holding that the sister, who resided in New York City, was a member of the family of the deceased (who resided in Connecticut), and therefore a dependent entitled to compensation under the definition of dependent in § 5388 of the General Statutes. This definition reads: "`Dependents' shall mean members of the injured employee's family or next of kin who were wholly or partially dependent upon the earnings of the employee at the time of the injury." The word "family" is not defined in § 5388, wherein various words used in the Compensation Act are defined. In the common law of this State the word "family" is recognized as a word of variable and elastic meaning. Piccinim v. Connecticut Light Power Co., 93 Conn. 423, 106 A. 330; Crosgrove v.Crosgrove, 69 Conn. 416, 421, 38 A. 219; Dalton v.Knights of Columbus, 80 Conn. 212, 216, 67 A. 510. *Page 113 
In the absence of a definition of the word "family" in the Workmen's Compensation Act, the word should be held to have such meaning or meanings, recognized by our common law, as are consistent with the remedial purpose of the Act. Its meaning in our law is not limited to that of all members of a collective body of persons living in one household and under one head and domestic government. Other meanings are attached to the word in our common law. Individuals related through descent, without regard to unity of residence, also constitute a family. The word "family" is recognized in our common law as meaning individuals related through descent, without regard to unity of residence; this meaning is consistent with the remedial purpose of the Workmen's Compensation Act, and is therefore a meaning of the word "family" as used in § 5388 of the General Statutes. The Commissioner did not err, therefore, in holding that the sister of the deceased, living apart from him, was a member of the family of the deceased, and therefore, as a partial dependent, entitled to compensation. In view of this holding, there is no occasion to discuss the meaning of the term "next of kin" as used in § 5388.
The defendants further claimed that compensation could not be awarded the sister in excess of the sum of $2.50 a week, because of the provisions of that part of § 5350 of the General Statutes relating to the compensation of aliens. Section 5350 provides, in substance, that alien dependents, nonresidents of the United States, or its dependencies, or Canada, shall receive one half the sum that would have been awarded to resident dependents in their situation. The section then provides: "The other half of the normal compensation may be paid in accordance with the rules of apportionment herein provided to such persons resident in the United States, or its dependencies, or *Page 114 
Canada, if any there be, as would be entitled to compensation were there no such nonresident alien dependents." The term "normal compensation," used in § 5350, means the compensation that would have been awarded such nonresident alien dependents if they had been resident dependents, or dependents residing in a dependency of the United States, or in Canada. The compensation awarded the partially dependent sister was determined under § 6 of Chapter 142 of the Public Acts of 1919 and § 5350, and, under the facts of this case, was in no way dependent upon, or affected by, the above statutory provision as to aliens.
The parents and the sister were partially dependent upon the deceased, therefore they were entitled to have awarded to them proportionate parts of a sum equal to one half of the average weekly earnings of the decedent, to be divided among them according to the relative degree of their dependence, subject to the statutory limitation that in no case could either, as a partial dependent, be awarded a sum greater than the weekly contribution of the deceased to the support of such one, and, as to the parents, subject also to the above provision as to aliens. The Commissioner, in accord with these statutory provisions, awarded compensation as follows: to the parents, one half of $5 a week, and to the sister, $13 a week. Under the provision as to aliens (§ 5350), the normal compensation of $5 a week to the parents was diminished to $2.50 a week. The provision as to "the other half of the normal compensation" obviously has, in this case, no relation to or effect upon the compensation awarded the sister. Under the facts in the instant case, "the other half of the normal compensation" to the alien parents reverts to the employer, because the sister receives out of one half of the average weekly wages of the deceased (to *Page 115 
wit, $18) the $13 a week which the deceased contributed to her support, which was the limit of her compensation. She received this from one half of the weekly wages of the deceased without requiring any part of "the other half of the normal compensation" to the parents, withheld from them under the provisions of § 5350, to make her compensation equal to the weekly contribution of the deceased to her support. One half the weekly wage of the deceased, minus the normal compensation of the partially dependent parents (that is, $18 — $5), equals the contribution of $13 a week to the sister, which sum is the limit of compensation that she could receive. "The other half of the normal compensation," therefore, could not be used as compensation in this case and remained the money of the employer. The provision as to "the other half of the normal compensation," referred to in § 5350, may, in many cases, affect the compensation of a resident dependent. If in this case the one half of the weekly wages of the deceased, when diminished by the normal compensation of the partially dependent alien parents, had been reduced below the weekly contribution of the deceased to the sister's support, then "the other half of the normal compensation" would have been available to apply to her weekly compensation.
   The Superior Court is advised to dismiss the appeal and to affirm the award of the Commissioner.
In this opinion the other judges concurred.